DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 3/16/2021.

In the response to the Non-Final Office Action 12/17/2020, the applicant states that claim 1 and claim 7 have been amended. Claims 13 and 14 have been added. Claims 3 and 9 have been cancelled.

Claims 1 and 7 have been amended. Claims 13 and 14 have been added. Claims 3 and 9 have been cancelled. In summary, claims 1-2, 4-8, and 10-14 are pending in current application.

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
Newly added claims 13 are 14 overcome the cited arts. However, after further consideration, new grounds of rejection are made in newly applied art.

 
Regarding to claim 1, the applicant argues that it appears the cited arts do not to teach or suggest the required instruction in claim 1, which “includes a first operand specifying values associated with the plurality of threads. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
What claimed is: “executing a first instruction including a first operand specifying values associated with the plurality of threads”.
Dimitrov discloses “executing a first instruction including a first operand specifying values associated with the plurality of threads”. For example, in Fig. 1B, paragraph [0036], Dimitrov teaches the first GPU executes the first copy command and instructions to copy the first page of data from the second memory circuit to the first memory circuit; Dimitrov further teaches the first GPU generates the one or more second memory access requests. In Fig. 1C and paragraph [0039], Dimitrov teaches copying the first page of data, i.e. operand, from the second GPU to the first GPU. In paragraph [0049], Dimitrov teaches one half of the threads executed on one GPU and a different half of the threads executed on another GPU. In paragraph [0050], Dimitrov teaches performing a test on an important access to a surface towards the beginning of a CTA shader program. Dimitrov further teaches if most of the threads in the CTA return false, the CTA is killed. In paragraph [0066], Dimitrov teaches the access requests may need to be generated by threads with a sub-context by instructions. In Fig. 2 and 

Regarding to claim 1, the applicant argues that There is no teaching in Dimitrov about (1) an instruction having an operand specifying the count value (as Dimitrov fails to teach or suggest the syntax or structure of an instruction), and (2) the count value being associated with a plurality of threads. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
The language, “count value”, “syntax or structure of an instruction”, is not included in claim 1. 
What claimed is “executing a first instruction including a first operand specifying values associated with the plurality of threads”, wherein each of the values associated with the plurality of threads comprises an integer.
Dimitrov discloses “executing a first instruction including a first operand specifying values associated with the plurality of threads”. For example, in Fig. 1B, paragraph [0036], Dimitrov teaches the first GPU executes the first copy command and instructions to copy the 
Dimitrov further discloses “wherein each of the values associated with the plurality of threads comprises an integer”. For example, in paragraph [0029], Dimitrov teaches an integer value of N. In paragraph [0061], Dimitrov teaches a sub-context is specified and associated with a given instance of a thread executing within the GPU. In paragraph [0066], Dimitrov teaches 

Regarding to claim 1, the applicant argues that Dimitrov in view of Karras fails to teach or suggest “returning a minimum value from values associated with a set of threads.” The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Karras discloses “returning a minimum value from values associated with a set of threads”. For example, in Fig. 2 and paragraph [0062], Karras teaches a thread is an instantiation of a set of instructions configured to be executed by the PPU 200; Karras further teaches the PPU 200 process a large number of threads in parallel; Karras further more teaches executed instructions and instruction results are associated with threads in PPU. In Fig. 2 and paragraph [0050], Karras teaches returning minimum and maximum value as illustrated min function and max function in Table 1; Karras further teaches the instructions in functions executed by a thread are associated with a thread as illustrated in Fig. 2. In paragraph [0051], Karras teaches the function bslab( ) is called to calculate and return a minimum value and maximum value for the parametric variable according to a potential intersection for each dimension; Karras further teaches the function bslab is executed and is associated a thread; Karras further teaches an overall minimum value parametric variable is selected as the maximum value from a first set of values that includes a minimum value of the parametric variable range for the intersection query, and minimum values of the parametric variable for at least one dimension. In paragraph [0072], Karras teaches a thread block refers to a plurality of 

	Claim 7 is amended similarly as amended claim 1. Therefore, claim 7 is not allowable for the similar reasons as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S. Application 16/996,208 in view of Dimitrov (US 20190206023 A1). 

Application 17/079,191
Application 16/996,208
Claim 1 
Claim 2 (New) A graphics processing unit, comprising:



a plurality of multi-core groups, wherein a multi-core group comprises:

a plurality of graphics cores;

a plurality of tensor cores to perform matrix operations;

a plurality of ray tracing cores to perform ray tracing operations; and

a set of register files to store operand values; and
scheduling instructions of a plurality of threads to be executed by a processor; and

 executing a first instruction including a first operand specifying values associated with the plurality of threads, wherein executing the first instruction comprises: 
wherein execution circuitry of at least one of 

the graphics cores, tensor cores, and ray 

tracing cores is to execute a first instruction 

including a first operand specifying values 

associated with a plurality of threads to 

perform the operation of:

returning a minimum value from values associated with a set of threads, the set of threads selected from the plurality of threads based on a mask.


In same filed of endeavor, Dimitrov teaches: 
A non-transitory machine-readable storage medium storing instructions, which when executed by a machine, cause the machine to perform the operations of (Fig. 1F; [0054]: a GPU and DRAMs; [0056]: GPU and CPU process the data stored within the DRAMs 168, L2 caches 167, and data stored within memory circuits; [0057-0058]; Fig. 5; [0108]: computer programs and computer control logic algorithms, are stored in the main memory 504; [0109]):
scheduling instructions of a plurality of threads to be executed by a processor ([0039]: the driver schedules a copy command to copy the first page of data from the second GPU to the first GPU; the copy command within a GPU command stream; Fig. 4; [0093]: a scheduler unit 410 manages instruction scheduling for one or more groups of threads; the scheduler unit 410 schedules threads for execution in groups of parallel threads; [0094]: transmit instructions to one or more of the functional units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Application 16/996,208 to include A non-transitory machine-readable storage medium storing instructions, which when executed by a machine, cause the machine to perform the operations of: scheduling instructions of a plurality of threads to be executed by a processor as taught by Dimitrov. The motivation for doing so would 

Application 17/079,191
Application 16/996,208
Claim 2.    The non-transitory machine-readable storage medium of claim 1, wherein the mask comprises one bit associated with each thread, wherein a first bit value indicates that a corresponding thread is included in the set of threads, and a second bit value indicates that the thread is not included in the set of threads.
Claim 3.    (New) The graphics processing unit of claim 2, wherein the mask comprises one bit associated with each thread, wherein a first bit value indicates that a corresponding thread is included in the set of threads, and a second bit value indicates that the thread is not included in the set of threads.
Claim 3.    The non-transitory machine-readable storage medium of claim 1, wherein each of the values associated with the plurality of threads comprises an integer.
4.    (New) The graphics processing unit of claim 2, wherein each of the values associated with the plurality of threads comprises an integer.
4.    The non-transitory machine-readable storage medium of claim 1, wherein the set of threads are synchronized.
5.    (New) The graphics processing unit of claim 2, wherein the set of threads are synchronized.
5.    The non-transitory machine-readable storage medium of claim 1, wherein the machine is caused to further perform the 
returning a maximum value from the values associated with the set of threads, the set of threads selected from the plurality of threads based on the mask.

returning a maximum value from the values associated with the set of threads, the set of threads selected from the plurality of threads based on the mask.

generating rays for traversal through a graphics scene;
constructing a hierarchical acceleration data structure comprising a plurality of hierarchically arranged nodes; and
traversing one or more of the rays through the hierarchical acceleration data structure and intersecting the one or more of the rays 

generating rays for traversal through a graphics scene;
constructing a hierarchical acceleration data structure comprising a plurality of hierarchically arranged nodes; and
traversing one or more of the rays through the hierarchical acceleration data structure and intersecting the one or more rays with primitives contained within the hierarchically arranged nodes.
Claims 7-12
Claims 8-13




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov (US 20190206023 A1) and in view of Karras (US 20160071310 A1).
Regarding to claim 1 (Currently Amended), Dimitrov discloses a non-transitory machine-readable storage medium storing instructions, which when executed by a machine (Fig. 1F; [0054]: a GPU and DRAMs; [0056]: GPU and CPU process the data stored within the DRAMs 168, L2 caches 167, and data stored within memory circuits; [0057-0058]; Fig. 5; [0108]: computer programs and computer control logic algorithms, are stored in the main memory 504; [0109]), cause the machine to perform the operations of:
scheduling instructions of a plurality of threads to be executed by a processor (Fig. 1C; [0039]: the driver schedules a copy command to copy the first page of data from the second GPU to the first GPU; the copy command within a GPU command stream; Fig. 4; [0093]: a 
executing a first instruction including a first operand specifying values associated with the plurality of threads (Fig. 1C; [0039]: copy the first page of data, i.e. operand, from the second GPU to the first GPU; Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; [0086]: transmit instructions to one or more of the functional units; [0087]: process a different set of data based on the same set of instructions; [0095]: The register file 420 provides temporary storage for operands connected to the data paths of the functional units; [0096]: a floating point arithmetic logic unit and an integer arithmetic logic unit), wherein each of the values associated with the plurality of threads comprises an integer (Dimitrov; [0029]: an integer value of N; [0096]: an integer arithmetic logic unit), and, wherein executing the first instruction comprises: 
returning a value from values associated with a set of threads (Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; Fig. 6; [0112]: generate output data), the set of threads selected from the plurality of threads based on a mask ([0060]: one true state bit in the channel mask; [0061]: the channel mask includes an arbitrary number of bits, e.g., 64 bits, which may be set or cleared to either include or exclude specific threads).
Dimitrov fails to explicitly disclose returning a minimum value from values associated with a set of threads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dimitrov to include returning a minimum value from values associated with a set of threads as taught by Karras. The motivation for doing so would have been to determine whether the query beam intersects the target bounding volume based on at least the parametric variable range for the first dimension; to select an overall minimum value as taught by Karras in paragraphs [0039] and [0050-0053].

Regarding to claim 2 (Original), Dimitrov and in view of Karras discloses the non-transitory machine-readable storage medium of claim 1, wherein the mask comprises one bit associated with each thread (Dimitrov; [0060]: one true state bit in the channel mask; [0061]: the channel mask includes an arbitrary number of bits, e.g., 64 bits), wherein a first bit value indicates that a corresponding thread is included in the set of threads, and a second bit value indicates that the thread is not included in the set of threads (Dimitrov; [0061]: the channel mask may include an arbitrary number of bits, e.g., 64 bits, which may be set or cleared to either include or exclude specific threads; Fig. 1G; [0066]).



Regarding to claim 5 (Original), Dimitrov and in view of Karras discloses the non-transitory machine-readable storage medium of claim 1, wherein the machine is caused to further perform the operations of:
executing a second instruction including a second operand specifying the values associated with the plurality of threads (Dimitrov; Fig. 1C; [0039]: copy the first page of data, i.e. operand, from the second GPU to the first GPU; Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; [0086]: transmit instructions to one or more of the functional units; [0087]: process a different set of data based on the same set of instructions; [0095]: the register file 420 provides temporary storage for operands connected to the data paths of the functional units; [0096]: a floating point arithmetic logic unit and an integer arithmetic logic unit), wherein executing the second instruction comprises:
returning a value from the values associated with the set of threads (Dimitrov; (Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; Fig. 6; [0112]: generate output data), the set of threads selected from the plurality of threads based on the 
Dimitrov and in view of Karras further discloses returning a maximum value from the values associated with the set of threads (Karras; [0050]: return minimum and maximum value as illustrated min function and max function in Table 1; [0051]: an overall maximum value parametric variable is selected as the minimum value from a second set of values that includes a maximum value of the parametric variable range for the intersection query, and maximum values of the parametric variable for at least one dimension; [0053]: table 2).

Regarding to claim 6 (Original), Dimitrov and in view of Karras discloses the non-transitory machine-readable storage medium of claim 1, wherein the machine is caused to further perform the operations of:
generating rays for traversal through a graphics scene (Karras; [0096]: general tree traversal operations; [0099]: intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model; [0118]: perform a tree traversal operation for a specific application, such as ray-tracing; [0133]: a ray 690 that is associated with a tree traversal operation);
constructing a hierarchical acceleration data structure comprising a plurality of hierarchically arranged nodes (Karras; [0118]: the tree is implemented as a bounding volume hierarchy; Fig. 6A; Fig. 6B; [0128]: a bounding volume hierarchy; all other nodes in the tree data 
traversing one or more of the rays through the hierarchical acceleration data structure and intersecting the one or more of the rays with primitives contained within the hierarchically arranged nodes (Karras; [0119]: the interface 505 may push a root node for the BVH onto the traversal stack data structure; [0120]: the tree traversal operation associated with the ray; [0121]; [0124]: If the root node of the block intersects the ray data structure then each of the child nodes of the root node may be passed to a particular traversal unit 530 to continue traversing the BVH in parallel; [0126]: the geometric primitives included in the result queue were those primitives associated with nodes that intersected the ray; [0133]: a ray 690 that is associated with a tree traversal operation; tay-tracing techniques involve the operation of intersecting a plurality of rays with the geometric primitives of a model).

Regarding to claim 7 (Currently Amended), Dimitrov discloses a non-transitory machine-readable storage medium storing instructions, which when executed by a machine (Fig. 1F; [0054]: a GPU and DRAMs; [0056]: GPU and CPU process the data stored within the DRAMs 168, L2 caches 167, and data stored within memory circuits; [0057-0058]; Fig. 5; [0108]: computer programs and computer control logic algorithms, are stored in the main memory 504; [0109]), cause the machine to perform the operations of:
scheduling instructions of a plurality of threads to be executed by a processor (Fig. 1C; [0039]: the driver schedules a copy command to copy the first page of data from the second GPU to the first GPU; the copy command within a GPU command stream; Fig. 4; [0093]: a 
executing a first instruction including a first operand specifying values associated with the plurality of threads (Fig. 1C; [0039]: copy the first page of data, i.e. operand, from the second GPU to the first GPU; Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; [0086]: transmit instructions to one or more of the functional units; [0087]: process a different set of data based on the same set of instructions; [0095]: The register file 420 provides temporary storage for operands connected to the data paths of the functional units; [0096]: a floating point arithmetic logic unit and an integer arithmetic logic unit), wherein each of the values associated with the plurality of threads comprises an integer (Dimitrov; [0029]: an integer value of N; [0096]: an integer arithmetic logic unit), and, wherein executing the first instruction comprises: 
returning a value from values associated with a set of threads (Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; Fig. 6; [0112]: generate output data), the set of threads selected from the plurality of threads based on a mask ([0060]: one true state bit in the channel mask; [0061]: the channel mask may include an arbitrary number of bits, e.g., 64 bits, which may be set or cleared to either include or exclude specific threads).
Dimitrov fails to explicitly disclose returning a maximum value from values associated with a set of threads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dimitrov to include returning a maximum value from values associated with a set of threads as taught by Karras. The motivation for doing so would have been to determine whether the query beam intersects the target bounding volume based on at least the parametric variable range for the first dimension; to select an overall minimum value as taught by Karras in paragraphs [0039] and [0050-0053].

Regarding to claim 8 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 8.

Regarding to claim 10 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 10.

Regarding to claim 11 (Original), Dimitrov and in view of Karras discloses the non-transitory machine-readable storage medium of claim 7, wherein the machine is caused to further perform the operations of:

returning a value from the values associated with the set of threads (Dimitrov; Fig. 2; [0070]: process a large number of threads in parallel; [0093]: dispatch tasks for execution on the GPCs 250 of the PPU 200; [0096]: processing cores execute instructions; Fig. 6; [0112]: generate output data), the set of threads selected from the plurality of threads based on the mask (Dimitrov; [0060]: one true state bit in the channel mask; [0061]: the channel mask includes an arbitrary number of bits, e.g., 64 bits, which may be set or cleared to either include or exclude specific threads).
Dimitrov and in view of Karras further discloses returning a minimum value from the values associated with the set of threads (Karras; [0050]: return minimum and maximum value as illustrated min function and max function in Table 1; [0051]: an overall minimum value parametric variable is selected as the maximum value from a first set of values that includes a minimum value of the parametric variable range for the intersection query, and minimum values of the parametric variable for at least one dimension; [0053]: table 2).

Regarding to claim 12 (Original), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 12.    

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov (US 20190206023 A1) in view of Karras (US 20160071310 A1), and further in view of Harris (US 20200082491 A1).
Regarding to claim 13 (New), Dimitrov and in view of Karras discloses the non-transitory machine-readable storage medium of claim 1, 
Dimitrov and in view of Karras fails to explicitly disclose wherein the first instruction is a graphics processor instruction.
In same field of endeavor, Harris teaches wherein the first instruction is a graphics processor instruction ([0139]: the instruction replacement is performed at the instruction preparation stage in the execution pipeline of the graphics processor; the input operand value; [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dimitrov and in view of Karras to include wherein the first instruction is a graphics processor instruction as taught by Harris. The motivation for doing so would have been to improve performance when executing the shader program; to perform the instruction replacement in the instruction preparation stage in the execution pipeline of the graphics processor as taught by Harris in paragraphs [0039] and [0139].

Regarding to claim 14 (New), the claim limitations are similar to claim limitations recited in claim 13. Therefore, same rational used to reject claim 13 is also used to reject claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616